NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                            File Name: 12a1202n.06

                                          No. 12-5050

                             UNITED STATES COURT OF APPEALS
                                  FOR THE SIXTH CIRCUIT

UNITED STATES OF AMERICA,                          )                         FILED
                                                   )                     Nov 20, 2012
       Plaintiff-Appellee,                         )               DEBORAH S. HUNT, Clerk
                                                   )
v.                                                 )
                                                   )       ON APPEAL FROM THE UNITED
ASHLEY COFFEY,                                     )       STATES DISTRICT COURT FOR
                                                   )       THE WESTERN DISTRICT OF
       Defendant-Appellant.                        )       KENTUCKY



       Before: MARTIN and WHITE, Circuit Judges; ECONOMUS, District Judge.*


       PER CURIAM. Ashley Coffey, who is represented by counsel, appeals a district court

judgment sentencing him to 120 months of imprisonment.

       Coffey pleaded guilty to transporting child pornography over the internet and possessing

child pornography. Coffey’s presentence report established an advisory sentencing guidelines range

of 151 to 188 months of imprisonment. The district court subsequently sentenced Coffey to 120

months of imprisonment.

       We review the reasonableness of a sentence for an abuse of discretion. United States v.

Carter, 510 F.3d 593, 600 (6th Cir. 2007). A sentence imposed by a district court must be

procedurally and substantively reasonable. Gall v. United States, 552 U.S. 38, 51 (2007). For a

sentence to be procedurally reasonable, the district court “must properly calculate the guidelines

range, treat the guidelines as advisory, consider the § 3553(a) factors and adequately explain the



       *
         The Honorable Peter C. Economus, United States Senior District Judge for the Northern
District of Ohio, sitting by designation.
                                            No. 12-5050
                                                -2-

chosen sentence.” United States v. Grossman, 513 F.3d 592, 595 (6th Cir. 2008). “The goal of the

procedural reasonableness requirement is to ensure that a sentencing court explains its reasoning to

a sufficient degree to allow for reasonable appellate review.” United States v. Dexta, 470 F.3d 612,

614 (6th Cir. 2006).

       The district court considered Coffey’s history and characteristics, focusing on his age and

physical condition. The court stated that it imposed Coffey’s sentence based on the factors set forth

in § 3553(a). The court took time to consider all of Coffey’s arguments, continuing the sentencing
hearing for a second day. Because the substance of the district court’s analysis demonstrates that it

considered the factors of § 3553(a), the sentence is procedurally reasonable. See United States v.

Collington, 461 F.3d 805, 809–10 (6th Cir. 2006).

       Once we determine that a sentence is procedurally sound, we “should then consider the

substantive reasonableness of the sentence imposed.” Gall, 552 U.S. at 51. “A sentence may be

considered substantively unreasonable when the district court selects a sentence arbitrarily, bases the

sentence on impermissible factors, fails to consider relevant sentencing factors, or gives an

unreasonable amount of weight to any pertinent factor.” United States v. Conatser, 514 F.3d 508,

520 (6th Cir. 2008).

       The district court did not arbitrarily select Coffey’s sentence. The district court considered
the pertinent § 3553(a) factors, taking particular note of Coffey’s history and characteristics. The

record establishes that Coffey’s sentence is substantively reasonable. See United States v. Bacon,

617 F.3d 452, 460 (6th Cir. 2010).

       The district court’s judgment is affirmed.